DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/683,519 filed on March 1st, 2022. Claims 1-25 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of provisional application 63/157,254 filed on March 5th, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13th, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 2 (last line), please change the recitation of “in a locked configuration” to - - in [[a]] the locked configuration - - as antecedent basis has already been established in claim 1 (last clause).

	Regarding Claim 3 (last line), please change the recitation of “the locking member” to - - [[the]] a locking member - - to establish antecedent basis.

	Regarding Claim 14 (line 3), please change the recitation of “within second portion” to - - within the second portion - - as antecedent basis has already been established in claim 14 (line 2).

	Regarding Claim 15 (lines 1-2), please change the recitation of “wherein the locking member” to - - wherein [[the]] a locking member - - to establish antecedent basis.

	Regarding Claim 17 (line 4), please change the recitation of “wherein pinion gear” to - - wherein the pinion gear - - as antecedent basis has already been established in claim 17 (line 3).

	Regarding Claim 22 (lines 1-2), please change the recitation of “wherein the locking member” to - - wherein [[the]] a locking member - - to establish antecedent basis.

	Regarding Claim 22, please change the recitation of “locking member incudes only one locking member” to - - locking member includes only one locking member - - to correct an obvious spelling error.

	Regarding Claim 23 (lines 4-5), please change the recitation of “wherein pinion gear” to - - wherein the pinion gear - - as antecedent basis has already been established in claim 23 (line 3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9, 18-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 8 (lines 3-5), in the recitations of “wherein the cap interior surface forms a variable radius and forms a changing angle relative to the locking member” and “wherein the cap interior surface reduces a pressure angle” it is unclear what the claimed “changing angle” is directed to in the disclosed invention and how it relates to the pressure angle.  The specification provides support for a pressure angle and a compression angle not the claimed changing angle.  Please clarify whether these angles are the same feature. Please amend the drawings and the specification to include reference numerals clearly pointing to the recited “changing angle” if they are different features. The lack of clarity renders the claim indefinite.

Regarding Claims 18-19, the recited “cam surface”, “interior clutch surface” and “pressure angle” lack antecedent basis. Examiner believes Applicant intended to recite that the claim 18 is dependent upon claim 17 and not claim 16 as currently recited. Applicant could amend claim 18 (preamble) to recite “The mechanical differential assembly of Claim [[16]] 17” to clarify the recitation. Examiner will consider claim 18 as dependent upon claim 17 during examination.

Regarding Claim 19 (lines 1-2 and 4), in the recitations of “wherein the interior clutch surface forms a variable radius and forms a changing angle” and “wherein the interior clutch surface reduces the pressure angle” it is unclear what the claimed “changing angle” is directed to in the disclosed invention and how it relates to the pressure angle.  The specification provides support for a pressure angle and a compression angle not the claimed changing angle. The lack of clarity renders the claim indefinite.

Regarding Claim 24 (lines 2-4), in the recitations of “providing the interior clutch surface with a variable radius to form a changing angle” and “wherein the interior clutch surface reduces the pressure angle” it is unclear what the claimed “changing angle” is directed to in the disclosed invention and how it relates to the pressure angle.  The specification provides support for a pressure angle and a compression angle not the claimed changing angle. The lack of clarity renders the claim indefinite.

	Claims 9 and 19-20 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 10-11, 15-18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irikura et al. (US 6,015,362), hereinafter Irikura.

Regarding Claim 1, Irikura teaches a mechanical differential assembly (see Fig. 2) for a wheeled vehicle, comprising: 
a housing (“input gear” 2) having an interior surface (“first recesses” 2a); 
a pinion gear (“bevel pinions” 5) operable to both rotate relative to the interior surface (2a) of the housing (2) and be fixed relative to the interior surface (2a) of the housing (2; col. 5, line 17 - “when there is inequality of the load applied on the output shafts 3, 3', e.g., when one ground wheel mounted on the output shaft 3 is stuck in muddy ground, the bevel pinions 5, 5' circle around the axis of the input gear 2 while rotating about the support shafts 9b, 9b” and col. 4, line 53 -  “when the first friction faces 5B, 5B' are pressed against the second friction faces 6A, 6A', rotational resistance can be imparted against the rotation of the bevel pinions 5, 5'”); 
a clutch portion (“first friction faces” 5B) fixed to the pinion gear (5); and 
wherein the clutch portion (5B) is configured to engage and lock the pinion gear (5) to the housing (2) when the mechanical differential assembly is in a locked configuration (see Fig. 2 and col. 4, line 53 passage above).  

Regarding Claim 2, Irikura teaches the mechanical differential assembly of Claim 1, further comprising: 
a locking member (Fig. 2, “friction members” 6); 
wherein the locking member (6) is configured to engage the clutch portion (5B) and lock the pinion gear (5) to the housing (2) when the mechanical differential assembly is in a locked configuration (see Fig. 2 and col. 4, line 53 passage above). 

Regarding Claim 3, Irikura teaches the mechanical differential assembly of Claim 1, wherein the clutch portion (Fig. 2, 5B) is a cap (5B) extending a distance from a toothed portion of the pinion gear (5); 
wherein the cap (5B) includes a cap interior surface (5B) that is configured to be engaged by the locking member (6).  

Regarding Claim 4, Irikura teaches the mechanical differential assembly of Claim 3, wherein the cap interior surface (Fig. 2, 5B) includes a variable radius (extending from the rotational axis of the pinion gear 5).  

Regarding Claim 6, Irikura teaches the mechanical differential assembly of Claim 3, wherein the toothed portion (Fig. 2, 5) and the cap (5B) of the pinion gear (5) are as a single member.  

Regarding Claim 7, Irikura teaches the mechanical differential assembly of Claim 3, wherein the cap (Fig. 2, 5B) extends away from the toothed portion (5); 
wherein the toothed portion (5) is formed around a central axis (rotational axis of 5) of the pinion gear (5).  

Regarding Claim 10, Irikura teaches the mechanical differential assembly of Claim 3, wherein the cap interior surface (Fig. 2, 5B) engages a cam surface (“second friction faces” 6A) of the locking member (6); 
wherein an angle between the cam surface (6A) and the cap interior surface (5B) relative to the housing (2) forms a pressure angle (surfaces 6A and 5B appear to be parallel).  

Regarding Claim 11, Irikura teaches the mechanical differential assembly of Claim 10, wherein the pressure angle is about zero degrees (between 6A and 5B) to about 20 degrees.  

Regarding Claim 15, Irikura teaches the mechanical differential assembly of Claim 1, wherein the locking member (Fig. 2, 6) includes a first keyway (bore that receives “support shaft” 9B) and the housing (2) includes a second key way (“second recesses” 2b); 
wherein a key member (“flanges” 6B) is positioned within the first keyway (bore that receives “support shaft” 9B) and the second keyway (2b) to rotationally fix the housing (2) and the locking member (6; col. 4, line 23 - “Further, formed on the friction members 6, 6' are flanges 6B, 6B' that contact the side walls of the second recesses 2b, 2b' of the input gear 2. In Embodiment 1, the flanges 6B, 6B' are rectangular, but the shape of the flanges is not limited thereto so long as the rotation is prevented by the contact of the side walls with the second recesses. Via the flanges 6B, 6B', drive torque is transmitted from the input gear 2 to the bevel pinions 5, 5”).  

Regarding Claim 16, Irikura teaches the mechanical differential assembly of Claim 1, wherein the pinion gear (Fig. 2, 5) includes at least two pinion gears (5).  

Regarding Claim 17, Irikura teaches a mechanical differential assembly for a wheeled vehicle, comprising: 
a housing (Fig. 2, 2) having an interior surface (2a) with a spherical portion (2A); 
and a pinion gear (5) having a toothed portion (5) and a clutch portion (5B) fixed to the pinion gear (5) and extending from the toothed portion (5), 
wherein pinion gear (5) is operable to both rotate relative to the interior surface (2a) of the housing (2) and be fixed relative to the interior surface (2a) of the housing (2; see col. 5, line 17 and col. 4, line 53 passages above), 
wherein the clutch portion (5B) includes an interior clutch surface (5B) and an exterior clutch surface (Examiner Fig. 1, CES); and 
a cam surface (6A) configured to engage the interior clutch surface (5B) and lock the pinion gear (5) to the housing (2) when the mechanical differential assembly is in a locked configuration such that the exterior clutch surface (Examiner Fig. 1, CES) engages the interior surface (2a) of the housing (2); 
wherein a pressure angle is formed between the cam surface (6A) and the interior clutch surface (5B; surfaces 6A and 5B appear to be parallel).

    PNG
    media_image1.png
    228
    459
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 2 of Irikura

Regarding Claim 18, Irikura teaches the mechanical differential assembly of Claim 16, further comprising: 
a locking member (Fig. 2, 6) defining the cam surface (6A).  

Regarding Claim 21, Irikura teaches the mechanical differential assembly of Claim 17, wherein the pinion gear (Fig. 2, 5) includes at least two pinion gears (5).  

Regarding Claim 22, Irikura teaches the mechanical differential assembly of Claim 21, wherein the locking member (Fig. 2, 6) includes only one locking member.  

Regarding Claim 23, Irikura teaches a method of providing a mechanical differential assembly for a wheeled vehicle, comprising: 
positioning a pinion gear (Fig. 2, 5) having a toothed portion (5) and a clutch portion (5B) fixed to the pinion gear (5) and extending from the toothed portion (5), 
wherein pinion gear (5) is operable to both rotate relative to an interior surface (2a) of a housing (2) and be fixed relative to the interior surface (2a) of the housing (2; see col. 5, line 17 and col. 4, line 53 passages above), 
wherein the clutch portion (5B) includes an interior clutch surface (5B) and an exterior clutch surface (Examiner Fig. 1, CES); 
positioning a locking member (6) having a cam surface (6A) configured to engage the interior clutch surface (5B) and lock the pinion gear (5) to the housing (2) when the mechanical differential assembly is in a locked configuration such that the exterior clutch surface (Examiner Fig. 1, CES) engages the interior surface (2a) of the housing (2); and 
forming a pressure angle between the cam surface (6A) and the interior clutch surface (5B; surfaces 6A and 5B appear to be parallel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Irikura (US 6,015,362), in view of Ishikawa (JP 2002-349599). See translation provided to Applicant with this Office Action.

Regarding Claim 5, Irikura teaches the mechanical differential assembly of Claim 4. 
Irikura does not teach “wherein the variable radius is an involute”. 
Ishikawa teaches a variable radius (Fig. 8, “spiral groove” 38a) is an involute.
Ishikawa also teaches “Specifically, a spiral groove and a plurality of linear grooves orthogonal to the spiral groove are formed in at least one of the driving-side friction surface and the driven-side friction surface, and thus oil and wear powder between the driving-side friction surface and the driven-side friction surface are discharged by the spiral groove and the linear groove, so that the thickness of the oil film is reduced. Since the boundary lubrication state is used alone, the friction coefficient is stable at a relatively large value. Therefore, the frictional resistance between the driving and driven friction surfaces at the initial stage of use can be maintained for a long period of time. As a result, it is possible to suppress and stabilize a change in clutch characteristics after being used and familiar with the clutch characteristics at the initial stage of use. Moreover, since the spiral groove and the plurality of linear grooves are formed only in at least one of the driving-side friction surface and the driven friction surface, a small processing cost is required” [0015].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the conical friction clutch taught by Irikura with the involute groove taught by Ishikawa, such that “wherein the variable radius is an involute”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of reliably engaging the conical friction clutch taught by Irikura. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Irikura (US 6,015,362), in view of Hurst (US 3,977,503).

Regarding Claim 12, Irikura teaches the mechanical differential assembly of Claim 10. 
Irikura does not teach “wherein the pressure angle is about 5 degrees to about 12 degrees”. 
Hurst teaches a pressure angle is about 5 degrees to about 12 degrees (between surfaces 18a and 22a seen in Fig. 8).
Hurst also teaches “Engagement and disengagement between the conical surfaces of the female cones and the male cone is facilitated by making the conical angles thereof slightly different to obtain a slight mismatch therebetween. For example, as illustrated in FIG. 8, the angle A of the male cone face 18a is lesser than the angle B of the face 22a of the female cone 22” (col. 5, line 2).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the pressure angle of zero degrees taught by Irikura with the pressure angle of about 5 degrees taught by Hurst, such that “wherein the pressure angle is about 5 degrees to about 12 degrees”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of reliably engaging and disengaging the conical friction clutch taught by Irikura.

Allowable Subject Matter
Claims 13-14 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9, 19-20 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Ishikawa (US 8,308,601) listed in the attached "Notice of References Cited" discloses a similar differential with self-locking gears related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659